Citation Nr: 9934174	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  95-38 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from July 1984 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1995 rating decision by the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied service connection for 
traumatic arthritis of the back. 

The veteran was scheduled for a Travel Board hearing in May 
1999.  The veteran failed to report for the hearing.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no competent medical evidence of current back 
disability.


CONCLUSION OF LAW

The claim for entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107 (a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The service medical records (SMR's) show that the veteran 
sought treatment several times for back complaints.  In 
February 1998 the veteran was seen at the dispensary for 
upper back pain.  The veteran stated that she had been moving 
heavy objects around the day before, and that her back felt 
stiff and had pain when she moved it from side to side.  The 
pain was sharp in origin.  Her gait was normal.  No 
deformities, spasms, masses were shown.  The veteran's range 
of motion was good with moderate pain.  The impression was 
muscle strain.  

In June 1988 the veteran was seen again for upper back pain.  
There was no point tenderness.  The range of motion for 
walking, sitting, and bending was okay.  Her lumbar curve was 
normal.  The impression was muscle strain of the mid back.  
The recommendation was no heavy lifting or physical training 
for 1 week.

The veteran was evaluated in December 1989 after being 
involved in a traffic accident one and one half-hours 
earlier.  Her back was negative for pain, bruising, or 
bleeding.  The examination of the veteran was listed as 
normal.  Subsequently in December 1989 she was seen for chest 
and back pain.  She stated that she had experienced pain 
since the accident.  The back pain was reported as being 
located on the right side, which increased upon lifting and 
turning.  The pain was reported as being intermittent, and 
did not radiate to the arms or the legs.  The diagnosis was 
listed as thoracic somatic dysfunction.  

At the time of the September 1994 separation examination the 
veteran gave a history of recurrent back pain.  She reported 
upper back pain with no symptoms since 1988.  The back and 
spine were clinically evaluated as normal

VA treatment records from August 1994 to November 1996 show 
no complaint or finding relative to a back disability. 

A VA examination was conducted in September 1994.  At that 
time the veteran stated that she stated that she was involved 
in a motor vehicle accident in 1988 while driving a jeep in 
the snow.  She reported that she rolled the jeep.  She 
initially had a sore neck and did well She saw a chiropractor 
for a period of time with frequent manipulation of her chest 
wall and neck.  .  The musculoskeletal examination showed no 
evidence of or history of trauma.  There were no significant 
deformities or abnormalities noted.  Both shoulders' move 
with normal motion and full range of motion.  There was no 
crepitus or other abnormalities palpated with movement.  
There was no history or physical evidence of swelling, 
atrophy, tenderness or limitation on flexion or extension 
throughout the musculoskeletal system examination.  

X-rays of the cervical spine showed that the vertebrae of the 
cervical spine are of normal height and density.  The disc 
spaces are well preserved.  The joints are intact and there 
was no encroachment upon the intervertebral foramina.  There 
was no evidence of fracture, dislocation or developmental 
defects.  X-rays of the lumbosacracral spine showed that 
there was no evidence of fracture, dislocation or 
developmental defects.  Incidental note was made of a 
sacralized L5 vertebra and somewhat hypoplastic twelfth ribs.  
The diagnosis was motor vehicle accident with cervical strain 
with no evidence of cervical or shoulder traumatic arthritis.  

A June 1995 medical history report conducted in relation to 
the veteran's Reserve service showed that the veteran 
reported a history recurrent back pain.  The reported mild 
lower back pain, for which the veteran did not miss work.  
The examination clinically evaluated the spine as normal.  

The case was previously remanded to the RO on July 1999 for 
the purposes of obtaining additional evidence and a VA 
examination.  The veteran was informed by the RO in August 
1999 that she was to be scheduled for the examination and 
that failure to report could result in the RO confirming the 
prior denial.  She was informed that if she was unable to 
appear for the examination to contact the VA medical 
facility, which would do it's best to accommodate her 
schedule.  A statement from the VA medical center and an 
October 1999 VA memorandum are to the effect that the veteran 
failed to report for the examination which was scheduled 
twice.  VA personnel contacted the veteran and she was aware 
of the appointment dates.  

II. ANALYSIS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110, 1131 (West 1991).  The 
law also provides that service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination or reexamination, action shall 
be taken in accordance with paragraphs (b) or (c) of 38 
C.F.R. 3.655, as appropriate.  38 C.F.R. 3.655(a) (1999).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. 38 C.F.R. 3.655(a).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record. 38 C.F.R. 3.655(b).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile. 38 U.S.C.A. 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

While the veteran is competent to relate symptoms, and lay 
persons observations, they are not qualified to make medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).  

The veteran has failed to report for her scheduled VA 
examination.  Accordingly this determination is based on the 
evidence of record per 38 C.F.R. § 3.655.  

To summarize, the veteran was seen for back pain complaints 
on several occasions during service, both prior to and 
following her accident in December 1989.  However, when 
evaluated at the time of the separation examination she 
reported no upper back symptoms since 1988.  Additionally, 
the examination showed no pertinent abnormality.  Id.

The June 1995 Reserve examination indicated that the veteran 
was complaining of mild low back pain.  However, the spine 
was clinically evaluated as normal and a diagnosis was not 
included in the report.  Furthermore the September 1994 VA 
examination report, which included x-rays, and the VA 
outpatient treatment records refect no diagnosis of back or 
spine disability. While the veteran is competent to describe 
her symptoms and the inservice injury, she is not competent 
to render a medical diagnosis.

Since there is no competent medical evidence of a current 
back disability, the first element of Caluza is not present.  
Without evidence of a current disability the veteran's claim 
is not well grounded and service connection for residuals of 
a back disability must be denied.  Id.

The Board acknowledges that is has decided the present appeal 
on a different basis than did the RO.  When the board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

